 
 
I 
111th CONGRESS
1st Session
H. R. 1584 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2009 
Mr. Pallone (for himself, Mr. LoBiondo, Mr. Frank of Massachusetts, Mr. Jones, Mr. Kennedy, Mr. Adler of New Jersey, Ms. Ginny Brown-Waite of Florida, and Mr. McIntyre) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To amend the Magnuson-Stevens Fishery Conservation and Management Act to extend the authorized time period for rebuilding of certain overfished fisheries, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Flexibility in Rebuilding American Fisheries Act of 2009.
2.Extension of time period for rebuilding certain overfished fisheriesSection 304(e) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1854(e)(4)) is amended—
(1)in paragraph (4)(A)—
(A)in clause (i) by striking possible and inserting practicable; and
(B)by amending clause (ii) to read as follows:

(ii)not exceed 10 years, except in cases where—
(I)the biology of the stock of fish, other environmental conditions, or management measures under an international agreement in which the United States participates dictate otherwise;
(II)the Secretary determines that such 10-year period should be extended because the cause of the fishery decline is outside the jurisdiction of the Council or the rebuilding program cannot be effective only by limiting fishing activities;
(III)the Secretary determines that such 10-year period should be extended to provide for the sustained participation of fishing communities or to minimize the economic impacts on such communities, provided that there is evidence that the stock of fish is on a positive rebuilding trend;
(IV)the Secretary determines that such 10-year period should be extended for one or more stocks of fish of a multi-species fishery, provided that there is evidence that those stocks are on a positive rebuilding trend;
(V)the Secretary determines that such 10-year period should be extended because of a substantial change to the biomass rebuilding target for the stock of fish concerned after the rebuilding plan has taken effect; or
(VI)the Secretary determines that such 10-year period should be extended because the biomass rebuilding target exceeds the highest abundance of the stock of fish in the 25-year period preceding and there is evidence that the stock is on a positive rebuilding trend;; or
(2)in paragraph (7), in the matter preceding subparagraph (A), by inserting after the first sentence the following: In evaluating progress to end overfishing and to rebuild overfished stocks of fish, the Secretary shall review factors, other than commercial fishing and recreational fishing, that may contribute to a stock of fish’s overfished status, such as commercial, residential, and industrial development of, or agricultural activity in, coastal areas and their impact on the marine environment, predator/prey relationships of target and related species, and other environmental and ecological changes to the marine conditions.; and
(3)by adding at the end the following:

(8)If the Secretary determines that extended rebuilding time is warranted under subclause (III), (IV), (V), or (VI) of paragraph (4)(A)(ii), the maximum time allowed for rebuilding the stock of fish concerned may not exceed the sum of the following time periods:
(A)The initial 10-year rebuilding period.
(B)The expected time to rebuild the stock absent any fishing mortality and under prevailing environmental conditions.
(C)The mean generation time of the stock.
(9)In this subsection the term on a positive rebuilding trend means that the biomass of the stock of fish has shown a substantial increase in abundance since the implementation of the rebuilding plan.. 
 
